FROST, J.
Heard on plaintiffs’ motions for new trial after verdicts for defendants.
These cases were tried together by agreement of counsel.
For plaintiffs: R. L. Daignault.
For defendant: McGovern & Slattery.
On July 11, 1929, at approximately 7:30 o’clock in tlie morning, Royal Lavallee, a boy eleven years of age, was riding liis bicycle on Clinton Street in tbe City of Woonsocket. A few feet ahead of him was his friend, Arcade Belanger, fourteen years of age, also riding a bicycle. They had gone a short distance by Worrall Street, a highway coming into Clinton Street from their left hand. A car track is located approximately in the center of Clinton Street. Approaching them on their left and on its right hand side of Clinton Street was a small automobile truck. In some manner the rear left mudguard of the truck and the left handle bar of Lavallee’s bicycle came together, causing Lavallee to be thrown to the pavement, whereby he sustained certain injuries.
There appears to have been no traffic on that part of Clinton Street or near the corner of Worrall Street with the exception of the vehicles mentioned. It was evident that the truck driver intended to turn to his right to go into Worrall Street as beyond, on Clinton Street, toward the center of the city Clinton Street was a one way street, which fact was known to Lavallee. To go beyond Worrall 'Street the truck driver would be going against traffic.
There was no evidence that the truck was going fast. Lavallee testified that he was proceeding near to the curb on the right hand side and that the distance between the curb and the nearer rail was about eleven feet. He also testified that the truck turned to its left, presumably just prior to making a right turn into Worrall Street, came over the rail about four feet and struck his handle bar. Lavallee’s companion testified that they were both riding near the right hand curb and Joseph Barad, a pedestrian on the left hand sidewalk, walking in the direction in which the boys were riding, also testified that when the boys passed him, about thirty feet from the corner of Worrall Street, toward the 'city, they were on the right of the car track. The driver of the truck testified that he was proceeding on his right hand side; that he turned about three feet to his left which brought his left wheels about on the right hand ear rail, as he was going. All the testimony on the point was to the effect that Lavallee when picked up was in the center of the car track. Clearly it was for the jury to say as to just where Lavallee was when he was struck, as indicating whether he had taken reasonable precaution to keep on his own side of the highway and avoid the truck which was approaching him.
The Court thinks that the position where the boy lay was strong evidence to indicate that he was at or near the center of the highway when struck and that he was not using the portion of the highway which was clear and which he might have ridden in to avoid the swing of the truck. In its judgment the verdicts are not against the weight of the evidence.
In each case a new trial must be denied.